Citation Nr: 1136213	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to January 1947, from August 1950 to August 1953, and from October 1961 to August 1962.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death and eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.

The appellant presented testimony at a hearing held before a Decision Review Officer in February 1998 and before a Veterans Law Judge in January 1999.  Transcripts of these hearings are of record.

This appeal has a protracted procedural history with multiple remands from the Board and the United States Court of Appeals for Veterans Claims (Court).  The Board initially remanded this case for additional development in September 1998 and July 1999.  In June 2000, the Board denied service connection for the cause of the Veteran's death and Chapter 35 eligibility.  The appellant appealed that decision to the Court.  In an August 2001 Joint Motion for Remand (JMR), the parties (appellant and VA) asked the Court to vacate the June 2000 Board decision and remand the case.  In a September 2001 Order, the Court granted the motion and the case was subsequently returned to the Board.  

In January 2002, the appellant submitted additional evidence to the Board.  In June 2002, the Board undertook additional evidentiary development.  The appellant was notified that additional evidence had been obtained and she submitted additional written argument to the Board in February 2003.  In March 2003, the Board denied service connection for cause of death and Chapter 35 eligibility.  In April 2003, the Board vacated the March 2003 decision in order to allow the appellant to submit additional evidence.  The Board remanded the case in August 2003, April 2004, and September 2004 for additional development.  The case was returned to the Board in July 2005, wherein the issues on appeal were denied again.  

In an August 2007 Order, the Court vacated the Board's July 2005 decision and remanded the case to the Board.  In January 2008, the Board remanded the case to the RO for additional development.  

In October 2008, the Board denied service connection for cause of death and eligibility for Chapter 35.  In a January 2010 JMR, the parties asked the Court to vacate the Board decision and remand the case to allow the appellant to submit additional evidence and respond to a VA medical opinion.  In a January 2010 Order, the Court granted the motion.  The case was subsequently returned to the Board.  It is now returned to the Board for appellate review.  

Further, the Board notes that the appellant testified before Veterans Law Judge at a January 1999 hearing.  That Veterans Law Judge is no longer employed by the Board.  In December 2007, the Board notified her of that fact and offered her the opportunity to testify at another Board hearing; however, in January 2008, the appellant indicated that she did not seek to testify at another Board hearing.  As such, the Board will adjudicate the appeal based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran died in August 1997.

2.  At the time of the Veteran's death, service connection was in effect for a right knee disorder and for a hiatal hernia.

3.  A September 1997 death certificate lists the immediate cause of the Veteran's death as acute myocardial infarction, due to, or as a consequence of, coronary artery disease.  Other significant conditions listed as contributing to death; but not resulting in the underlying cause, were status post coronary bypass graft and urinary tract infection.

4.  Acute myocardial infarction and coronary artery disease did not manifest during service or within one year of separation from service, and are not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

5.  The preponderance of the evidence shows that the Veteran's genitourinary problems did not cause or hasten his death, or contribute substantially or materially to result in his death.

6.  The Veteran did not have a permanent, total service-connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).

2.  The criteria for basic eligibility for entitlement to Dependents' Educational Assistance (DEA) allowance under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

By letters dated in October 2002, May 2004, and February 2008, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  The February 2008 letter identified the disorders for which the Veteran was service connected for at the time of his death, as required by Hupp.  To the extent that notice as required by Hupp was sent after the initial adjudication of this claim, the claim was readjudicated following the February 2008 notification letter by way of various supplemental statements of the case (SSOC), the most recent of which was issued in June 2011.  This cures the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Numerous VA medical opinions have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  Further, the appellant was allowed sufficient time (i.e. 60 days) to submit additional argument and evidence following the most recent VA medical opinion that was provided in April 2011, as well as an additional 60 days to respond following the most recent SSOC that was sent in June 2011, but has not done so.  The Board finds the duties to notify and assist have been fulfilled and no further action is necessary under the mandate of the VCAA.  Finally, as noted, this appeal has been before the Board on numerous occasions and has been remanded several times for further development.  Upon review of the claims file, the Board finds that there has been substantial compliance with all prior remand directives.  

A. Cause of Death

The appellant seeks to establish service connection for the cause of the Veteran's death.  The appellant has presented several arguments in support of her claim.  First, she contends that the Veteran's service-connected disabilities directly caused or contributed to his death.  In this respect, she asserts that the Veteran's hiatal hernia required him to take medication and elevate his head after meals to prevent strangling on regurgitated food.  She asserts that the Veteran strangled in his sleep from food that came back up after his last meal in the hospital.  Second, she argues that the nitroglycerin used to treat the Veteran's service-connected hiatal hernia disorder caused or contributed to his death because he was allergic to this drug.  Third, the appellant contends that the Veteran developed chronic, recurrent urinary tract infections as a result of service.  She asserts that these infections, and/or the medications used to treat the infections, led to the onset of septicemia that in turn caused or contributed to his death.

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for the cause of a Veterans death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability of service origin.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Certificate of Death dated in September 1997, shows that the Veteran died in August 1997, at age 68.  The immediate cause of death was acute myocardial infarction, due to, or as a consequence of, coronary artery disease.  Other significant conditions listed as contributing to death; but not resulting in the underlying cause, were status post coronary bypass graft and urinary tract infection.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for laceration of the right knee with arthritis (right knee disorder), evaluated as 20 percent disabling, and hiatal hernia, evaluated as 10 percent disabling.  The combined disability rating was 30 percent.  

Service treatment records do not reflect findings or diagnoses associated with coronary artery disease.  The Veteran was seen at the dispensary on two occasions in October 1961 for severe chest pain.  A diagnosis of heart disease was not made at those times.  He also was seen on several occasions in July 1962 and August 1962 for substernal pain that was determined to be epigastric in nature.  The Veteran also was treated on several occasions for genitourinary complaints that were variously diagnosed as left pyelonephritis, chronic prostatitis and urinary tract infections.  The Veteran's June 1962 separation examination showed his heart and genitourinary system were clinically normal.  A chest X-ray was negative.

A VA examination report dated in May 1954 shows that the Veteran was diagnosed with mild cystitis.  He reported a history of genitourinary problems since service.  

A private hospital treatment record dated in March 1977 shows the Veteran was admitted with complaints of severe substernal chest pain that radiated to his left arm and an abnormal electrocardiogram (EKG).  During his hospitalization, a myocardial infarction was ruled out.  In August 1978, the Veteran was afforded a VA examination for his service-connected right knee and hiatal hernia disabilities.  The clinical history indicated the Veteran had been hospitalized in June 1978 at a private facility for chest pain that radiated down the left arm "(MI)" and for hypertension.  The Veteran was noted to be on anti-hypertensive medications.  A March 1980 VA outpatient record shows the Veteran was treated for complaints of left-sided chest pain and gastrointestinal symptoms, such as belching with food coming up, and a strangling sensation when sleeping because of food coming back up.  The Veteran reported that he had been taking Mylanta without relief.  The diagnosis was hiatal hernia with reflux esophagitis.  An April 1980 treatment record shows complaints of retrosternal chest pain; nitroglycerin reportedly provided relief.  The Veteran was diagnosed with arteriosclerotic heart disease and peptic esophagitis with gastroesophageal reflux.  He was prescribed nitroglycerin.  

The Veteran was evaluated at a VA facility in November 1981 for his hiatal hernia.  He was noted to have a history of hiatal hernia problems since 1969.  The Veteran reported he self-treated by raising the head of his bed and using Mylanta and Tagament with some help, but still had several attacks.  The Veteran stated that when he has attacks [the treating clinicians] think he is having a heart attack and perform EKGs, studies, and stress tests which are all normal.  He stated that the one drug that helped him was nitroglycerin.  The physician stated that the Veteran's described symptoms were diagnostic of a hiatal hernia and that he could not interpret the effect of nitroglycerin.  This physician also noted that a February 1981 EKG showed anterior lateral ischemia.  During a March 1982 VA hospitalization, an EKG was found to be abnormal and to indicate an old myocardial infarction of indeterminate age.  In April 1985, the Veteran was hospitalized with a diagnosis of arteriosclerotic heart disease.  

In May 1989, the Veteran was hospitalized at a private facility with complaints of severe chest pain of one day's duration.  A history and physical revealed that he had a history of chest pain in the past that was attributed to his hiatal hernia, but he was also noted to have an abnormal graded exercise test (GXT) and was briefly put on nitroglycerin.  He had not been using nitroglycerin lately.  A discharge summary shows diagnoses of coronary artery disease with unstable angina and severe triple vessel disease; history of cigarette abuse.  The summary also indicates that serial EKGs revealed an old inferior myocardial infarction.  The Veteran underwent a five-vessel bypass for his severe arteriosclerotic heart disease at an affiliated private facility that same month.  Additional private medical records show continued treatment, including several hospital admissions, for cardiovascular related complaints and symptoms between 1994 and 1996.

The Veteran was hospitalized at a VA facility in August 1997 for dizziness.  While sleeping, monitoring equipment sounded.  He did not respond to resuscitation attempts.  The diagnoses were probable acute myocardial infarction, arteriosclerotic heart disease, coronary artery bypass graft 1989, and urinary tract infection.  His chart reflects that the appellant was notified and declined an autopsy.  The chart does not reflect that the Veteran was taking nitroglycerin at the time of admission.  Subsequently received was a list of the Veteran's VA-prescribed medications from 1995 until his death.  These records show he was allergic to nitroglycerin. 

In support of her claim, the appellant submitted literature regarding Nitrostat.  The literature indicated that Nitrostat might cause dizziness, lightheadedness, or faintness.  It warned that people who had been using Nitrostat for several weeks should not suddenly stop using it, as it may result in angina attacks.

At an RO hearing held in February 1998, the appellant testified that the Veteran experienced severe symptoms associated with his hiatal hernia after service.  These symptoms were relieved by nitroglycerin that the VA prescribed, even though the Veteran did not have any heart disease.  She testified that the Veteran was allergic to the nitroglycerin and asserted that this contributed to his death.

During a January 1999 Board hearing, the appellant again asserted that the Veteran had been prescribed nitroglycerin for his hiatal hernia since 1975, prior to the onset of any heart condition.  She stated that she requested an autopsy but one was not performed.  The appellant also testified that the Veteran had problems with choking and strangling sensations after eating if his head was not elevated.  She stated that the Veteran was not given his medication after eating on the night prior to his death, and thus he likely strangled.

The Board remanded the claim in September 1998 and July 1999 to obtain a medical opinion addressing whether there was a causal relationship between the Veteran's death and his service-connected disabilities, to include medications used to treat such disabilities.  In February 2000, a VA physician reviewed the Veteran's claims file and noted that the Veteran had a history of coronary artery disease with coronary artery bypass graft in 1989.  The physician noted that an EKG in the record suggested that there was an old inferior myocardial infarction.  The physician stated that the cause of death was due to ventricular arrhythmia likely caused by his old inferior myocardial infarction.  The physician further noted that there was nothing to suggest that the Veteran was taking nitroglycerin at the time of the admission to the hospital, and he doubted that this medication was the cause of the Veteran's old inferior myocardial infarction, despite having an allergy and being prescribed such medication for a hiatal hernia.  The examiner concluded that there was nothing in the record to suggest that the myocardial infarction was due to any adverse reaction to medications.

The Board subsequently undertook additional evidentiary development and in June 2002 requested an additional medical opinion as to whether the Veteran's cause of death was related to his service-connected disabilities, to include any medications associated with treatment of those conditions.  In January 2003 a VA physician (a board certified internist) reviewed the claims file.  After a detailed review and discussion of the pertinent evidence, the examiner concluded that the Veteran's death was most likely related to cardiac arrhythmia due to previous heart damage from a myocardial infarction.  He reviewed the medications that the Veteran was taking over the years such as Tylenol, aspirin, Lodine, antacids, and nitroglycerin.  The examiner stated that he could find no evidence that any of the medications that the Veteran was taking prior to his death, or that the Veteran's service-connected knee condition or hiatal hernia, had any bearing on his death.  He stated that he concurred with the February 2000 VA opinion in that there was nothing to suggest that the fatal myocardial infarction was due to any adverse reaction to any medications.  The examiner concluded that it was unlikely that the Veteran's cardiac arrhythmia and death were related to any medications taken previously, or to the Veteran's service-connected knee condition or hiatal hernia.

In July 2003, the appellant submitted a medical opinion from Dr. Carlos Garcia, a cardiologist.  Dr. Garcia noted that he had reviewed the Veteran's claims file in conjunction with formulating his opinion.  Dr. Garcia stated that the service records showed the Veteran sustained a gunshot wound to his bladder, urethra, and genitalia area in service that caused strictures requiring intermittent dilation and medication.  Dr. Garcia noted the Veteran was treated numerous times in service for chronic prostatitis, chronic recurrent urinary tract infections, pyelonephritis, pyelitis, and cystitis.  He stated that as a result of the chronic prostatitis and the chronic recurrent urinary and genitourinary tract infections in service, the Veteran continued to suffer chronic recurring infections in his genitourinary tract after service.  Dr. Garcia opined that the Veteran had developed chronic prostatitis with recurring urinary tract infections in service and should have been service connected for it.  

Dr. Garcia noted further that during the Veteran's last hospitalization that resulted in his death, he was having a urinary tract infection that caused his white blood count to be elevated with positive bacteria.  Dr. Garcia stated that given the Veteran's age and his history of several recurrent infections in his genitourinary tract, he was clearly an immunocompromised patient.  Dr. Garcia stated that the last urinary tract infection on the day of the Veteran's death was the last genitourinary infection in a long series of such infections since service.  

Dr. Garcia also stated that the Veteran developed septicemia during his last hospitalization due to his genitourinary infection.  He indicated that the treating physician had documented this infection with findings of an elevated white blood cell count, positive bacteria in the Veteran's blood and hypothermia.  He explained that the release of these bacteria into the Veteran's bloodstream initiated a systemic response and bacterial infections are the most common source of infection, particularly in immunocompromised patients such as the Veteran.  Dr. Garcia also noted that the Vibramycin and Bactrim used by the Veteran for his recurring genitourinary tract infections, over a prolonged time, have the potential side effect of causing a superinfection, especially in high-risk patients.  He opined that the Veteran's long-term use of prescription medications probably contributed to his septicemia during his final hospitalization.  He also opined that the chronic prostatitis and chronic recurrent genitourinary tract infections contributed to the Veteran's death because they caused or materially contributed to his septicemia that caused his sudden cardiac death and severely compromised his immune system's ability to recover from his final cardiac insult.

In an August 2003 remand, the Board directed the RO to obtain an opinion from a VA specialist in genitourinary disorders addressing whether it was as likely as not that at the time of his death the Veteran had chronic prostatitis and genitourinary tract infections that originated while he was on active duty and if so, whether it was as likely as not that that these disorders compromised his body's immune system and caused or contributed to septicemia that in turn caused or contributed substantially or materially to the cause of death or resulted in such debilitating effects and general impairment of health to an extent that would have rendered him materially less capable of resisting the effects of other disease or injury primarily causing death.

In September 2003, a medical opinion was provided by the VA examiner who had provided the January 2003 opinion.  The examiner stated that indeed, the Veteran had recurring episodes of chronic prostatitis and urinary tract infections while he was in service, these continued after he left the service, and he periodically took antibiotics to include Vibramycin and Bactrim.  The examiner noted further that on the day prior to his death, the Veteran was admitted to the hospital with symptoms of an infection, to include some chills, sweats, dizziness, and some burning on urination, consistent with a urinary tract infection.  His initial laboratory data from that admission showed a urinalysis with too-numerous-to-count white blood cells, 0-2 red blood cells, and 1+ bacteria.  It showed chemistries that were essentially within normal limits, a white blood cell count of 5.4 with 46.4 percent lymphocytes, and 40.7 percent neutrophils.  The Veteran's vital signs on the day of admission included blood pressure of 140/90, pulse of 67, respirations of 20, and temperature of 96.5 on that afternoon.  That night, at 9 p.m., his temperature was noted to be 98.5.  Medical records had indicated that the Veteran was noted to be in ventricular tachycardia and a code was called at 5:48 am the following day, with the Veteran pronounced dead at 6:50 a.m.

The examiner indicated that he reviewed the July 2003 opinion of Dr. Garcia and agreed that the Veteran had urinary tract infections and chronic prostatitis dating back to his time in service.  He noted, however, that contrary to Dr. Garcia's opinion, there was no evidence of record that the Veteran had an elevated white blood cell count, although he did have many white blood cells in his urine.  There also was positive bacteria in his urine.  There was no indication that he had positive blood cultures however.  The examiner also disagreed with Dr. Garcia's finding that the Veteran was hypothermic and noted the Veteran's last temperature reading indicated a temperature of 98.5 degrees.  The examiner agreed that the Veteran had a urinary tract infection at the time of his death, but it was not as likely as not that the urinary tract infection contributed significantly to his death.  In his opinion, the Veteran died of a cardiac arrhythmia secondary to his well-known coronary artery disease.   

In August 2004, the appellant submitted medical literature concerning sepsis and its etiology.  After receiving this evidence, the Board remanded the appeal to obtain a medical opinion that addressed whether the Veteran had sepsis that had contributed to his death and that was caused by his chronic urinary tract infections.  

The requested VA medical opinion was provided in October 2004.  The examiner stated that he had reviewed the Veteran's claims file, specifically to determine if he had sepsis that contributed to his death, and if such sepsis was caused by his chronic urinary tract infections.  In reviewing the Veteran's history, the examiner noted that upon admittance to the hospital the day before his death, the Veteran had a complete blood count with a white blood cell count that was not elevated and a platelet count that was normal.  He had a urinalysis that revealed a urinary tract infection with too-numerous-to-count white cells.  His charts indicated that he was last seen alive was 9 p.m. and was noted to be asymptomatic according to the nurse's note.  His temperature was 98.5 degrees, his blood pressure was 124/72, and his monitor showed that he had frequent premature ventricular contractions (PVCs).  He was subsequently found to be in ventricular tachycardia and a code was called early the following morning.

The examiner also indicated that in reviewing the articles submitted regarding sepsis, it was noted that symptoms of sepsis include fever or hyperthermia, rapid heartbeat, shaking, and chills.  At the time the Veteran was last seen, he had none of these symptoms.  He also did not have an elevated white blood cell count, and did not have evidence of kidney failure.  In fact, his blood urea nitrogen and creatine at the time of admission were normal.  He also did not have a low platelet count.  There was evidence that he had a urinary tract infection that he had chronically off and on for some time, but there was no evidence in the chart that the Veteran had sepsis during his hospitalization.  The Veteran also had known coronary artery disease and bypass surgery in the past.  The examiner stated that he found no evidence of any sepsis and his opinion remained the same.  He concluded that it was not at least as likely as not that the Veteran had sepsis during his hospitalization and thus it was not at least as likely as not that sepsis contributed to his death.

In June 2005, the Board denied the claim.  The appellant appealed this decision to the Court, and in a September 2007 memorandum decision, the Court vacated and remanded the appeal.  In a January 2008 decision, the Board remanded the appeal to solicit another medical opinion from a genitourinary specialist.  The examiner was asked to indicate whether it was as likely as not that at the time of his death the Veteran had chronic prostatitis and genitourinary tract infections that originated while he was on active duty, and if so, whether it was as likely as not that that these disorders compromised his body's immune system and caused or contributed to septicemia which in turn caused or contributed substantially or materially to the cause of death or resulted in such debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.

The requested VA medical opinion was provided in May 2008.  The examiner indicated review of the Veteran's claims file.  Following a discussion of the pertinent evidence, the examiner stated that the Veteran was deceased due to cardiopulmonary arrest (ventricular tachycardia/ventricular fibrillation), coronary artery disease, myocardial infarction, status post coronary artery bypass grafting residuals.  The examiner also concluded that at time of the Veteran's death, there was no objective evidence of chronic prostatitis and no objective evidence of septicemia, sepsis, or shock.  There was an acute urinary tract infection, viral bronchitis without evidence of pneumonia, and a tobacco use disorder.

The examiner further indicated that Dr. Garcia's opinion was carefully reviewed; however, the objective evidence simply did not support a showing of septicemia.  In this regard, the Veteran's white blood cell count was normal and consistent with baseline, not suspicious for septicemia.  There also was no evidence for significant left shift to suggest septicemia with immune compromise.  The examiner explained that cardiac ischemia and cardiac dysrhythmia, such as ventricular tachycardia, can cause constitution symptoms like dizziness, sweatiness, feeling hot and/or chilled, and blurred vision.  While it cannot be stated without resorting to speculation whether these subjective complaints from the Veteran were due to bronchitis, bladder infection, coronary ischemia, intermittent ventricular tachycardia, or a combination thereof, the intermittent dizziness prior to the onset of the other constitutional symptoms seemed to favor one of the cardiac etiologies.  Moreover, on the day of admission, the Veteran was sitting up, alert and oriented.  He ate supper and appeared comfortable.  This was clearly inconsistent with septicemia.  Finally, in the early morning hours on the day of his death, the Veteran had ventricular tachycardia and fibrillation (VT/VF) from which resuscitative efforts were unsuccessful.  VT/VF is not the primary dysrhythmia in septicemic death (i.e. septic shock).

The examiner also opined that the Veteran's recurrent urinary tract infections throughout his life were not caused by service and were not caused by prostatitis.  She explained that the Veteran had recurrent genitourinary infections, in the form of sexually transmitted diseases, prior to service.  Prostatitis in young males was more often than not based on sexually transmitted disease.  The prostate would enlarge with natural aging and was called benign prostatic hypertrophy, despite the fact that it may not feel benign.  The records in this case show benign prostatic hypertrophy without chronic prostatitis in later life.  This was not caused by or related to chronic prostatitis in service.  Sexually transmitted diseases do have residuals for some, even males, at times.  The Veteran had sexually transmitted diseases prior to service that led to stricture formation in his urinary tract.  These strictures created the mechanical basis for recurrent urinary tract infections throughout his life.  This was not caused by service and was not caused by prostatitis.

The examiner further stated that careful review of the medical records failed to show objective evidence of immune compromise.  The examiner noted that it would be conjecture to find that the Veteran had immune compromise, and explained that genetics predominantly caused his heart disease and that smoking predominantly caused his recurrent respiratory conditions.  The examiner added that it could not be said, without resorting to mere speculation, whether the Veteran was immune compromised.  Ventricular tachycardia and fibrillation was the primary cause of death in coronary heart disease.

In October 2008, the Board denied the claim again.  By way of a January 2010 Order, the Court vacated and remanded the case to allow the appellant to submit additional evidence and respond to the May 2008 VA medical opinion.  In January 2011, the appellant submitted subsequently additional medical literature regarding the risks of myocardial infarction following acute infection or vaccination and literature regarding a possible relationship between urinary tract infections and coronary syndromes.  In February 2011 the Board remanded the appeal again to obtain a medical opinion as to whether it is as least as likely as not that the Veteran had chronic prostatitis and genitourinary tract infections that were related to or had their onset in service, and if so, whether these disorders compromised his body's immune system and caused or contributed to septicemia that in turn caused or contributed substantially or materially to the cause of death or, resulted in such debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.

In April 2011, a medical opinion was provided by the May 2008 genitourinary specialist.  Following detailed review of the Veteran's pertinent medical history, the examiner indicated that Dr. Garcia's opinion was again reviewed.  However, the specialist stated that objective evidence simply did not support a finding of septicemia.  Further, she explained that immunocompromise does not affect the cardiac electrical system, the coronary arteries, or the heart muscle in any measureable way.  The examiner also stated that at the time of his death, the Veteran did not have chronic prostatitis or a genitourinary infection related to service.  The examiner explained that prostatitis in young males is due to infection, most frequently, sexually transmitted disease.  In middle-aged or older males, "prostatitis" is caused by or related to age-related enlargement of the prostate, which is not caused by infections.  Though both are often called prostatitis, especially by older physicians, they are etiologically unrelated.  Most urinary tract infections in older make are related to age, urinary retention/obstruction (BPH), and dehydration.  

The examiner also stated that she agreed with the January 2003 VA opinion.  The medical literature [submitted by the appellant] was also reviewed.  The examiner noted, however, that while there are many interesting studies regarding many hypotheses and concepts, these do not constitute a preponderance of medical evidence.  They do indicate that further study may be useful.  In the presented studies, causation was not established, only "support for the concept" was found.  This indicates further investigative studies would be prudent.  The examiner also stated that ventricular tachycardia/fibrillation was the primary cause of death in coronary heart disease and it was unrelated to immunocompromise.  There is no reasonable medical nexus between the two.  The examiner further concluded that it is less likely than not that the urinary tract infection, benign prostatic hypertrophy, or any other genitourinary conditions compromised the Veteran's immune system and caused or contributed substantially or materially to the cause of death, or resulted in such debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.

Having carefully reviewed the claims file, the Board determines that the appellant is not entitled to service connection for the cause of the Veteran's death.  

As shown, the Veteran's death certificate lists acute myocardial infarction, due to, or as a consequence of, coronary artery disease as the immediate causes of death.  The appellant has not contended, nor is there a factual basis in the record, that acute myocardial infarction or coronary artery disease were incurred during service, or manifested as chronic diseases within a year after the Veteran's discharge from service.  The Veteran's service treatment records are negative for findings or diagnoses associated with coronary artery disease.  The June 1962 separation examination report was entirely negative for any symptoms associated with coronary artery disease and weighs heavily against the claim.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  Moreover, the earliest medical evidence that suggested a heart condition, a condition which a lay person is not competent to identify, is dated in March 1977, nearly 15 years after the Veteran's separation from service.  For this reason, there is also no basis upon which to presume myocardial infarction or coronary artery disease is of service origin.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board next finds that the preponderance of the evidence is against the appellant's contention that the Veteran's service-connected right knee laceration with arthritis or his hiatal hernia directly caused his death.  Neither of these disabilities is noted on the death certificate as having caused or substantially or materially contributed to his death.  They also are not noted as significant conditions contributing to death.  Contrary to the appellant's assertion that the Veteran's service-connected hiatal hernia caused him to strangle after eating his last meal on the night prior to his death, the death certificate and VA medical records contemporaneous with the Veteran's death show otherwise.  The death certificate and VA medical records clearly indicate that the immediate cause of death was ventricular tachycardia and ventricular fibrillation, myocardial infarction, and coronary artery disease-not strangulation or asphyxiation due to food lodged in the throat.  Also, a January 2003 VA medical examiner who reviewed the record opined that there is no direct relationship between the service-connected disorders and the cause of the Veteran's death.  Therefore, the appellant's unsupported lay opinion that the service-connected right knee or hiatal hernia disorders directly caused the Veteran's death is outweighed by the more probative medical evidence of record.  

The appellant's next argument is that the nitroglycerin used to treat the Veteran's service-connected hiatal hernia disorder caused or contributed to his death because he was allergic to this drug.  The Board has considered this argument but finds that her contention is outweighed by the more probative medical evidence and medical opinions of record.  In reaching this conclusion, the Board relies upon the February 2000 VA examiner's medical opinion that it was doubtful that nitroglycerin was the cause of the Veteran's old inferior myocardial infarction, despite having an allergy and being prescribed for a hiatal hernia.  This examiner also indicated that there was nothing in the record to suggest that the Veteran's myocardial infarction was due to any adverse reaction to medications.  The Board also relies upon the January 2003 opinion of another VA examiner who could find no evidence that any of the medications that the Veteran was taking prior to his death had any bearing on his cardiac arrhythmia and death.  This examiner concurred with the February 2000 VA examiner's opinion in finding that there was nothing to suggest that the fatal myocardial infarction was due to any adverse reaction to any medications.  The Board finds these opinions carry significant weight as they were definitive, based upon a complete review of the Veteran's entire claims file (including the literature on Nitrostat), and were supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The appellant has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative value.  The appellant's lay assertions are therefore outweighed by the more probative medical evidence that shows otherwise.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Finally, the appellant contends that the Veteran developed chronic, recurrent urinary tract infections as a result of service.  She asserts that these recurrent infections (and/or the medications used to treat them) caused septicemia, which in turn caused or contributed to the Veteran's death.  It is further asserted that these recurrent infections compromised the Veteran's immune system thereby rendering him unable to recover from his final cardiac insult.

As the Court observed in its August 2007 memorandum decision, the signed September 1997 death certificate reflects a coroner's finding that a urinary tract infection was a significant condition contributing to the Veteran's death.  The Board acknowledges that service treatment records show the Veteran was treated for genitourinary disorders, including pyelonephritis, prostatitis and urinary tract infections during service.  The Board further concedes that the evidence of record is in relative equipoise as to whether the Veteran developed a chronic genitourinary disorder due to service.  However, even assuming that the Veteran had a chronic genitourinary disorder due to service - the persuasive evidence does not establish that a chronic genitourinary disorder caused or hastened his death, or contributed substantially or materially to result in his death.  

In reaching this conclusion, the Board finds that the September 2003 VA medical opinion (that the urinary tract infection present at the time of the Veteran's death did not significantly contribute to his death) outweighs the coroner's finding.  In Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit), in a footnote, noted that there is a disparity in qualifications between a coroner that fills out a death certificate and a medical doctor.  The September 2003 VA examiner is a board certified internist.  There is nothing to indicate that the coroner who completed the death certificate is a physician.  Thus, there is a disparity in qualifications between the coroner and the VA examiner, and the Board may consider that disparity in favoring one opinion over the over.  The Federal Circuit in Wood also noted that in enacting 38 C.F.R. § 3.312, VA specifically named autopsy reports as particularly probative of what conditions contributed to death.  See 38 C.F.R. § 3.312(a) ("[Causes of death] will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.") (emphasis added).  An autopsy was not performed in this case.  There also is a disparity in terms of the scope of the review by the coroner and the VA examiner in this case.  The VA examiner had the benefit of reviewing the claims files and therefore a more cumulative review of the pertinent medical history, whereas the coroner likely only reviewed the hospital records contemporaneous to the Veteran's death.  Therefore, the Board places greater weight on the findings of the September 2003 VA examiner, because the examiner's determinations are based on greater medical expertise and a greater scope of review.  See Nieves-Rodriguez, 22 Vet. App. 295 at 304; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings).  

With respect to the specific theories advanced by Dr. Garcia, the Board finds that the more probative evidence does not establish that the Veteran had septicemia or a compromised immune system due to a chronic genitourinary disorder at the time of death, or that those conditions caused or contributed to his death.  The August 1997 terminal hospital reports and the September 1997 death certificate do not make any reference to septicemia or a compromised immune system.  The private and VA medical treatment records in the file, for many years prior to August 1997, do not reflect clinical findings or diagnosis of a compromised immune system.  The October 2004 VA examiner stated that he found no evidence of any sepsis in the record or during the Veteran's hospitalization, and thus it was not at least as likely as not that sepsis contributed to his death.  In a May 2008 opinion, another VA examiner (the genitourinary specialist) also concluded that at the time of the Veteran's death, there was no objective evidence of septicemia, sepsis, or shock and the medical evidence of record also failed to show documented objective evidence of immune compromise.  In April 2011, the genitourinary specialist opined that it is less likely than not that the urinary tract infection, benign prostatic hypertrophy, or any other genitourinary conditions compromised the Veteran's immune system and caused or contributed substantially or materially to the cause of death, or resulted in such debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  Both of the VA examiners reviewed and considered the clinical evidence, Dr. Garcia's 2003 opinion, and the medical literature about sepsis submitted by the appellant.  These examiners presented a detailed discussion of the medical evidence supporting their conclusions.  

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board finds the VA opinions are persuasive.  The Board assigns greater probative weight to the VA medical opinions, as opposed to Dr. Garcia's opinion, because they were based on extensive review of the Veteran's medical records and were supported by specific clinical findings to support the absence of septicemia at the time of death, and were supported with detailed rationales.  Dr. Garcia's July 2003 opinion did not point to any specific clinical findings in the record or in the Veteran's clinical presentation in August 1997 to support his theory that he had a compromised immune system that caused him to be unable to overcome his final cardiac insult.  In light of the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran did not have septicemia at the time of his death; that the medications the Veteran was taking prior to his death had no bearing on his death; that it is not likely that the Veteran's urinary tract infection contributed significantly to his death; and that the Veteran's chronic genitourinary disorders did not contribute substantially or materially to cause his death.

The appellant's contentions as to the Veteran's cause of death, based upon her own beliefs and her familiarity with the late Veteran's medical history, have been considered.  The Board, however, find that VA medical opinions outweigh her lay assertions regarding the cause of the Veteran's death.  The matter at hand involves complex medical assessments that require medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  As the fatal heart condition that directly caused the Veteran's death was not shown in service and as the preponderance of the evidence is against finding that the Veteran's service-connected disabilities caused or materially contributed to his death, service connection for the cause of death must be denied.

B.  Dependents' Educational Assistance under 38 U.S.C. Chapter 35, Title 38, United States Code

Chapter 35 benefits, Survivors' and Dependents' Educational Assistance, is a program of education or special restorative training that may be authorized for an eligible person, such as a child or surviving spouse of a Veteran, if the applicable criteria are met.  38 U.S.C. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807.  In order for an appellant to be eligible for educational assistance under the provisions of Chapter 35, the Veteran must have died of a service-connected disability, or had a service-connected disability evaluated as permanently and totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2).  In this case, the Veteran did not die as a result of a service-connected disability, nor did he have a permanent total service-connected disability at the date of his death.  At the time of the Veteran's death, his combined disability rating was 30 percent.  Thus, the criteria for basic eligibility for Chapter 35 benefits are not met.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.


ORDER

Service connection for the cause of the Veteran's death is denied. 

Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


